Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155103(70)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SANFORD N. LAKIN and CECILIA L.                                                                           Joan L. Larsen,
  LAKIN,                                                                                                              Justices
           Plaintiffs-Appellants,
                                                                    SC: 155103
  v                                                                 COA: 323695
                                                                    Oakland CC: 14-138683-NO
  SR. BARBARA RUND and ST. HUGO OF
  THE HILLS CATHOLIC CHURCH,
            Defendants-Appellees,
  and
  MSGR. ANTHONY TOCCO,
             Defendant,
  _________________________________________/

         On order of the Chief Justice, the motion of defendants-appellees to extend the
  time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before March 8, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 1, 2017
                                                                               Clerk